Citation Nr: 1641895	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  13-34 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a cervical spine disability, claimed as degenerative disc disease of the neck.  

2.  Entitlement to service connection for a cervical spine disability, claimed as degenerative disc disease, on a de novo basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in February 2016.  A transcript is in the record.  

In a November 2014 supplemental statement of the case, the RO reopened the Veteran's previously final claim for service connection for a cervical spine disability, but then continued to deny service connection.  The matter was certified to the Board as a reopened claim.  

However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156a (2015).  

A notice of disagreement with the RO's denial of service connection for temporomandibular joint syndrome, a low back disability, scoliosis of the spine with degenerative joint disease, headaches, a sinus disability, degenerative osteoarthritis in all joints, a right knee disability, and a left knee disability was received in May 2016.  5/20/2016 VBMS Notice of Disagreement, p. 4.  These matters are the subject of a separate appeal track, and are not currently before the Board.  

The issue of entitlement to service connection for a cervical spine disability, claimed as degenerative disc disease of the neck on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a cervical spine disability was initially denied in a final June 1999 rating decision; the most recent denial of this claim was in an October 2005 rating decision for which the Veteran did not submit a notice of disagreement and no new and material evidence was received within the appeal period.  

2.  The basis for the previous denials was the lack of evidence of a nexus between the Veteran's current cervical spine disability and the cervical spine complaints for which she was treated during active service. 

3.  Evidence received since October 2005 includes a private chiropractic opinion that purports to relate the current cervical spine disability to the cervical spine injuries and treatment during active service. 


CONCLUSIONS OF LAW

1.  The October 2005 rating decision that declined to reopen the Veteran's claim of service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b)(c) (2015).  

2.  New and material evidence has been received, and the Veteran's claim of service connection for a cervical spine disability is reopened.  38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of the initial portion of this decision, any failures in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the Veteran. 

New and Material

The Veteran contends that new and material evidence has been received to reopen her previously denied claim of service connection for a neck disability, claimed as a degenerative disc in the neck.  She argues that her current cervical spine disability is the same neck problem for which she was treated during service.  

Entitlement to service connection for a degenerative disc in the neck was first denied in a June 1999 rating decision.  The Veteran was notified of this decision and provided with her appellate rights in June 1999.  She did not initiate an appeal by submitting a notice of disagreement, and she did not submit any new and material evidence within the appeal period.  There is no indication that pertinent new service department records have been received.  Therefore, the June 1999 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b)(c).  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

United States Court of Appeals for Veterans Claims (Court) has stated that for the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In the current case, the Veteran's initial attempt to reopen her claim was denied in an October 2005 rating decision, which determined that new and material evidence had not been received.  The Veteran was notified of this decision and provided her appellate rights in an October 2005 letter.  She did not initiate an appeal by submitting a notice of disagreement, and no new and material evidence was received within appeal period.  Once again, this decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).  The Board will review the evidence submitted since October 2005 in order to determine whether or not it is new and material.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2015).

In this case, the June 1999 rating decision considered the Veteran's service treatment records.  Private medical records showing treatment for neck complaints dating from the early 1990s were also considered.  The decision acknowledged that the Veteran was seen for neck symptoms during service, and post-service medical records indicated that she had a current disability.  However, the rating decision found that there was no evidence of a nexus between the in-service treatment and the post service disability.  The October 2005 rating decision continued to find that there was no evidence of a relationship between the events in service and the current disability.  

Evidence received since October 2005 includes a February 2016 opinion from a private chiropractor.  She opined that the Veteran's cervical spine degenerative disc disease and chronic headaches are at least as likely as not related to her injuries sustained during active service, as noted in her treatment records.  3/15/2016 VBMS, VA 21-4138 Statement in Support of Claim, p. 4.  The Board notes that this opinion was not previously before VA decision makers, and therefore is new.  In addition, it purports to establish a relationship between the Veteran's current cervical spine disability and events during service.  The absence of evidence of such a relationship was the basis for the prior denials.  Therefore, this evidence is also material.  New and material evidence has been received, and the claim is reopened.  


ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim of service connection for a cervical spine disability, claimed as degenerative disc disease of the neck is granted. 


REMAND

Two medical opinions pertaining to whether or not the Veteran's current cervical spine disability is related to service are in the record.  The Veteran has submitted an opinion from a private chiropractor that relates her current cervical spine disability to events in active service.  In contrast, after a June 2014 examination of the Veteran, a VA medical doctor opined it was less likely than not that there was such a relationship.  6/11/2014 VBMS, C&P Exam, p. 1.  

The Board observes that although both practitioners examined the Veteran and claim to have reviewed the record before providing their opinions, the VA doctor has the greatest degree of training, and also provided the most reasons and bases in support of his opinion.  However, for the following reasons, the Board is not yet prepared to reach a decision in this matter.  

The June 2014 VA examiner cites to the Veteran's three instances of treatment in service as well as the results of a March 2010 magnetic resonance imaging study (MRI) before providing the reasons and bases for his opinion.  He noted that there was no evidence for a more chronic neck condition during service, and opined that the current cervical degenerative disc disease was likely the result of typical senescent degeneration over time since discharge.  In other words, the VA examiner attributes the current disability to the aging process.  

However, the evidence includes a VA X-ray study dated August 1998 that showed loss of normal lordosis, mild focal spondylosis, and a degenerative disc at C5-6.  7/31/2010 VBMS Medical Treatment Record - Government Facility, p. 7.  The Board observes that this evidence of a degenerative disc is dated nearly 12 years earlier than the March 2010 MRI; the Veteran was 38 years old at the time of the August 1998 study.  The June 2014 examiner did not comment on this study, the other 1998 records showing treatment for cervical spine complaints, or March 1990 private medical records showing treatment for cervical sprain.  The failure to comment on these records and the Veteran's age at the time of the August 1998 study does not by itself invalidate the June 2014 opinion, but it does raise additional questions.  Given that the June 2014 opinion is based largely on a finding that the current disability is due to the aging process, the Board would seek to obtain an addendum to this opinion to ensure that all evidence was considered and to determine whether or not the earlier finding of degenerative changes results in any revision to the original opinion.  


Accordingly, the case is REMANDED for the following action:

1.  Return the claim file to the VA medical doctor who conducted the June 2014 examination.  The examiner is requested to review the Veteran's claims file.  In particular, his attention is directed to the August 1998 VA X-ray study showing a degenerative disc at C5-6, the March 1990 private treatment record showing treatment for neck pain, and the remaining VA treatment records from 1998 to 1999 should also be noted.  At the conclusion of this review, the examiner should provide the following addendum to his opinion:

a) Do the cited records result in any revision to the June 2014 opinion that it is less likely than not that the Veteran's current cervical spine disability is related to active service, and more likely the result of typical senescent degeneration over time since discharge?  Is it as likely as not that any current cervical spine disability (not just the degenerative disc) is the result of events or injury during active service? 

The reasons for all opinions should be provided, and the evidence cited above should be discussed.  If the June 2014 examiner is no longer available, then the claim file must be forwarded to a VA examiner of at least equal qualifications (i.e., a medical doctor) in order to obtain the requested opinions.  A new physical examination should not be scheduled unless deemed necessary by the examiner.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


